United States Court of Appeals
                              FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                       ____________
No. 21-5084                                                  September Term, 2021
                                                                       1:21-cv-00231-UNA
                                                        Filed On: February 3, 2022
Willie Horton,

                 Appellant

       v.

United States Attorney General, et al.,

                 Appellees


            ON APPEAL FROM THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF COLUMBIA

       BEFORE:         Wilkins, Rao, and Jackson, Circuit Judges

                                      JUDGMENT

        This appeal was considered on the record from the United States District Court
for the District of Columbia and on the brief filed by the appellant. See Fed. R. App. P.
34(a)(2); D.C. Cir. Rule 34(j). Upon consideration of the foregoing, the motions to
appoint counsel, and the motion for clarification, it is

        ORDERED that the motions to appoint counsel be denied. In civil cases,
appellants are not entitled to appointment of counsel when they have not demonstrated
sufficient likelihood of success on the merits. It is

       FURTHER ORDERED that the motion for clarification be dismissed as moot.
Insofar as appellant has expressed concern about a statement in this court’s order filed
September 29, 2021, that he had failed to timely file a brief, the court has received and
accepted his brief. It is

        FURTHER ORDERED AND ADJUDGED that the district court’s order filed
March 8, 2021, be affirmed. Appellant has not demonstrated that he lacks adequate
alternative means to attain the relief he desires, and the district court therefore did not
err in denying his petition for writ of mandamus. See, e.g., Power v. Barnhart, 292 F.3d
                 United States Court of Appeals
                             FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                      ____________
No. 21-5084                                                 September Term, 2021

781, 784 (D.C. Cir. 2002).
       Appellant sought in the district court an order compelling the government to
disclose certain records related to a joint investigation of crimes occurring at the facility
where he was incarcerated at the time of the murder for which he was convicted in
1989. Appellant has not demonstrated that he lacks an adequate alternative remedy
under the Freedom of Information Act (“FOIA”). He has not alleged that the records lie
outside the scope of FOIA. On the contrary, appellant appears to assert that he has
requested and obtained some records related to the issues giving rise to this case, and
he has not provided this court with sufficient information related to his prior FOIA
request to demonstrate that his remedy under FOIA is inadequate.

        Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk
is directed to withhold issuance of the mandate herein until seven days after resolution
of any timely petition for rehearing or petition for rehearing en banc. See Fed. R. App.
P. 41(b); D.C. Cir. Rule 41.

                                        Per Curiam


                                                          FOR THE COURT:
                                                          Mark J. Langer, Clerk

                                                  BY:     /s/
                                                          Daniel J. Reidy
                                                          Deputy Clerk




                                           Page 2